DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 58-79) and the species of: SEQ ID NO. 161 as anti-NKG2D scFv of first binding site; linker of SEQ ID NO. 164; a first binding site with VH of SEQ ID NO. 94 with G44C mutation and VL of SEQ ID NO. 98 with G100C mutation; second antigen binding sites for BCMA comprising VH of SEQ ID NO. 148 and VL of SEQ ID NO. 152; two Fc polypeptides, the first comprising the Fc of human IgG1 with S354C, Q347R, D399V, and F405Tand the second Fc also from human IgG1 with Y349C, K360E, K409W and wherein the first Fc comprises the Fc domain of SEQ ID NO. 162, and the second Fc peptide is that of SEQ ID NO. 163;   in the reply filed on 04/01/2022 is acknowledged.
Claims 80-86 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2022.

Claim Status
Claims 80-86 are withdrawn.
Claims 1-57 are canceled.
Claims 58-79 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17/266349, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosures of the instant case and priority document above are identical.  Thus, for the same reasons below that the instant disclosure fails to adequately describe or full enable the claims so too fails the priority document, leaving the chain of priority broken.  The U.S. effective filing date for claims 58-77 and 79 is set at 12/06/2021 for the reasons above. 
Claim 78 is currently enabled and described in the provisional application 62/716207 and so receives 08/08/2018 as U.S. effective filing date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2022 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
These sequences without sequence identifiers can be found in paragraphs 098, 0100, and 0101.  

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The use of the terms TRINKET (058) and TRITON (0236), which are trade names or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever appearing or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 60 is objected to because of the following informalities:  This claim contains two formulas and one sequence identifier to identify both.  Another interpretation is that there is one large formula and one sequence identifier to identify it.  Said another way, having a formula and shorthand of the same in this instant is confusing and one should be deleted for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63 and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim recites variable domain positions 44 and 100 but does not identify the numbering system used to find them.  Therefore, there are multiple interpretations of where the cysteines should be placed, since there are multiple methods of labeling each position in an antibody to include Kabat and AHo systems, for example.  The presence of multiple structural interpretations of the claim renders it indefinite.
For the same reason, claim 73 is also rejected here.  The range of amino acids can be found by Kabat or EU systems.  Thus, there are multiple interpretations of the claim and the claim is indefinite.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58-77 and 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims above recite a portion of an Fc domain sufficient to bind CD16.  When one goes to the instant specification to identify representative species of this portion, they find only hinge-CH2 fragment of human IgG1 (0288 and 095).  The Fc region is the hinge-CH2-CH3 domain fragment of an antibody (0100).   Thus, one species is taught to represent the portion genus above.  This is not adequate representation of the genus of truncated Fc regions for the reasons below.
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. . A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here in which the Fc portion can have any structure so long as it meets the functional requirement of CD16 binding, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  One of skill in this art cannot envision the structure of any other Fc fragments sufficient to bind CD16 other than the one taught by Applicant above, a hinge-CH2 fragment.   Therefore, since only a single species is provided to represent this genus, the claims encompassing the same clearly fail the written description requirement.  
Furthermore, it is noted that there appears to be no showing that such a fragment meets the functional requirement of the claims.  Therefore, Applicant should present evidence that even though single species they have functions.
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
Truncation of proteins is a modification that is highly unpredictable and often leads to non-functional variants of the parent molecule. Truncation of proteins can lead to adverse effects on protein structure and thus protein function.  Martindale (Nature Genetics, Vol. 18, Pg. 150-154, 1998) teaches that truncation of huntingtin leads to aggregate development which compromises cell viability (Abstract).  Nonaka (Human Molecular Genetics, Vol. 18, No. 18, Pg. 3353-3364, 2009) teaches that truncation of TDP-43 to its C-terminal fragments causes abnormally phosphorylated and ubiquitinated inclusions of the protein (Abstract).  Taken together, not just any truncation of a protein will yield a soluble, functional, protein fragment.  For this reason also, one of ordinary skill in this art cannot envision any members of the genus above other than that taught by Applicant.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
Overall, at the time the invention was made, the level of skill for preparing Fc fragments and then selecting those with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify such fragments that bind CD16, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Since only a single species is taught within the recited genus of Fc portions above, the instant claims above clearly fail the written description requirement.  A representative number of species has not been taught to describe the genus.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.  Any future Fc portion structure may or may not be encompassed, and if it is, it would not have been represented in Applicant’s disclosed species.  Thus, the described species cannot be considered representative of the recited genus.  Thus, the claims are rejected here.

Claims 58-66, 68-70, 72-77, and 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for multispecific proteins comprising antibody binding sites each defined by six CDRs in their appropriate location, does not reasonably provide enablement for similar proteins in which CDRs are placed in non-antibody frameworks or antibody binding sites wherein the CDRs are not stipulated to be in their proper orientation (HCDR1, LCDR2, etc.).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 58 drawn to a protein comprising an scFv against NKG2D and having six CDRs in any position since none are labeled by position (e.g. HCDR1) and two additional antigen binding sites that are similarly defined by six CDRs, none stipulated to be in any specific position, wherein the protein also has an Fc region or portion thereof sufficient to bind CD16.  The additional sites need not have antibody frameworks as they are not stipulated to be antibody-based in the claim.
The nature of the invention is a multispecific protein for NKG2D, which binds natural killer cells and BCMA, a tumor associated antigen, the bispecific protein facilitating the crosslinking of NK cells and tumor cells for tumor clearance.
The level of skill of one skilled in this art is high.
Recitation of antibody CDRs without stating their position (e.g. HCDR1) allows them to be in any orientation with respect to each other.  Therefore, what should be an HCDR1 can be used as HCDR3, for example.  This randomization of placement amounts to no more than CDR mutation which is not enabled as discussed below.  Furthermore, all binding sites should contain antibody frameworks as the binding entities are CDRs from antibodies and such need the framework for proper orientation as discussed above.  Random proteins comprising antibody CDRs are not enabled for antigen binding function.
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, on IDS).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs in their proper position and within and antibody framework would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the antigen binding sites of instant claims as broadly as currently claimed. 
As stated above, randomization of CDR placement is CDR mutation.  In the case of antibodies, it is especially important to disclose which residues are permissive to mutation.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences USA, Vol., 79, Pg. 1979-1983, 1982, on IDS).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
Not knowing, absent further experimentation, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function, leads to one having no predictability or expectation of success for the function of any given antibody modification.  Such random experimentation to identify at a later time what structure or fragment or modification is or is not functional and is embraced by Applicant’s claims is undue experimentation.  
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul and Rudikoff, the lack of guidance and direction provided by Applicant, and the absence of working examples, undue experimentation would be required to make and use functional proteins with antibody CDRs with a reasonable expectation of success, save for when the CDRs are in their proper positions and in antibody frameworks, absent a specific and detailed description in Applicant’s specification of how to effectively practice the full claim breadth and absent working examples providing evidence which is reasonably predictive that the recited proteins are functional, commensurate in scope with the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 58-77 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US2019/0359716, published 11/28/2019) in view of Michaelson (mAbs, Vol. 1, No. 2, Pg. 128-141, 2009), Hufton (US2010/0124764, published 05/20/2010), and Chang (US2020/0277383, published 09/03/2020).
Chang ‘716 teaches multispecific binding proteins that bind a tumor associated antigen (TAA), NKG2D, and CD16 (Abstract).  They also provide pharmaceutical compositions and methods for treating cancer (Abstract).  They state that natural killer (NK) cells have the ability to kill tumor cells by means similar to cytotoxic T lymphocytes (CTLs) (0006).  When NK cells encounter cancer cells, they are activated via receptors like NKG2D and also by the constant region of some antibodies through CD16 receptors on their surface (0007).  The sum of stimulatory signals can contribute to NK cell activation (0007).  
Their invention provides a multispecific binding protein that binds to a TAA on a cancer cell and the NKG2D and CD16 receptors on NK cells to activate the NK cells, as well as pharmaceutical compositions comprising the same (0008).  Said compositions can treat cancer (0008).  Thus, it is clear that their protein crosslinks NK cells with tumor cells and activates NK cells to clear/kill the target tumor cells.  They teach a multispecific protein that is trivalent and includes a first and second antigen binding site that both bind the TAA, a third site that binds NKG2D and an antibody Fc domain sufficient to bind CD16 (0010). Tetravalent proteins with the same targets are also contemplated (0011).  An antigen binding site therein can be an scFv or Fv as in an antibody (0012).  The TAA can be BCMA (0012).  Figure 5 shows an exemplary multispecific protein design which contains Fv fragments connected to the N-termini of a standard antibody molecule. 
The binding sites for the BCMA molecule can comprise their SEQ ID Nos. 76-77 (0220).  These variable regions comprise the anti-BCMA CDRs of instant claims.  These sequences are identical to instant SEQ ID Nos. 148 and 152 respectively.  Table 1 on page 9 provides SEQ ID Nos. 47-48 for the clone A49 and these are identical to instant SEQ ID Nos. 94 and 98 respectively.  These combined bind NKG2D (0120).  They contain the anti-NKG2D CDRs of the instant claims.  
Thus, Chang clearly teaches a multispecific protein comprising binding sites for NKG2D and CD16 and BCMA like those of the instant claims.  See claim 1.  The protein can have the Fc domain of human IgG1 (claim 19 and 0242).  Thus, the antibody will bind CD16 through the hinge and CH2 of this molecule.
Chang does not teach specifically using an scFv against NKG2D nor at least two binding sites for BCMA as in claim 58.
This deficiency is made obvious however via the teachings of Michaelson.
Michaelson teaches stable, scalable tetravalent IgG-like bispecific antibodies (Abstract).  They desired to produce such molecules for cancer therapy (Abstract).  To this end, they made molecules with scFv genetically fused to either the N- or C-terminus of the heavy chain of full length IgG1 monoclonal antibody (Abstract).  Both designs had anti-tumor effects (Abstract).  Figure 1A shows these designs.  They also state that their scFvs have a (G4S)4 linker between VH and VL domains (Pg. 129, Paragraph, penultimate).  This scFv also contained cysteines at VL100 and VH44 (Pg. 130, Paragraph, final).  Combining this linker with the mutations above increased the stability of the scFv to a comparable level to the parent Fab (Pg. 131, Paragraph, first).  
Thus, Michaelson clearly teaches a tetravalent molecule comprising a monoclonal IgG1 antibody with C-terminal scFv, the latter stabilized by the linker above combined with mutations VL100 and VH44.  This design is therefore attractive to one of ordinary skill in this art for the advantages above and so it would have been obvious to use it with the anti-NKG2D and anti-BCMA binding sites of Chang above to form a human IgG1-based multispecific protein for use in treating cancer.  The obvious molecule will meet the criteria of Chang, using Fv or scFv for each binding site.  It is equally obvious to use the anti-BCMA human IgG1 monoclonal antibody of Chang as the antibody portion of the molecule of Michaelson as it is to use the anti-NKG2D antibody taught by the same.  Thus, either binding site of Chang being the antibody Fab regions or scFv are obvious here.  They are known binding sites being used in a known design to achieve predictable results, target binding and/or anti-cancer effects.
Neither reference above teaches that the scFv should use the design VL-VH as in claim 59.
This is remedied by Hufton.
Hufton teaches scFv in a VL-VH format since this is preferred for scFv-Fc fusions (0127).  Thus, the art was well-aware that scFv could be VH-VL as in Michaelson (Figure 1B) or the reverse as in Hufton.  Thus, both designs are known and will lead to predictable results with respect to antigen binding and/or overall protein effects.
With respect to the linker of claim 65, Chang ‘383 teaches a similar molecule to the obvious one above which contains their SEQ ID NO. 207 linking the C-terminus of the Fc domain to the N-terminus of the scFv (0165).  This sequence is identical to instant SEQ ID NO. 168.  It was known in the prior art as a linker between Fc region and scFv and so can obviously be applied as such in the obvious molecule to yield predictable results, a functional multispecific protein.  
With respect to claim 67, the SEQ ID NO. 205 of Chang ‘383 is identical to instant SEQ ID NO. 161 and this scFv is taught at 0165 of said Chang reference as an scFv that binds NKG2D (0165).  Thus, it is known in the prior art and is obvious to use in the obvious molecule above to obtain predictable results, NKG2D binding by the obvious multispecific molecule.  
With respect to claim 70, Chang ‘383 teaches such a linker after the antibody hinge of one of their molecules to obtain optimal geometry (0162) and so its addition is known in the prior art and an antibody hinge with these two residues Ala-Ser added to its C-terminus is known to the prior art.  Thus, using this known hinge in the obvious molecule above will lead to predictable results, successfully linkage of the Fc and CH1 regions and so its use is obvious here.
With respect to claim 74, Chang ‘716 teaches mutations can be added to human IgG1 constant region such as Q347E (0126).  Thus, this constant region is known and is obvious to use in the obvious multispecific molecule here as it will lead to predictable results in its generation.  Said mutation is based on Kabat (0124).  They also teach mutations to promote heterodimerization of heavy chains for use in human IgG1 such as T366W in one chain and T366S, L368A, and Y407V in the second chain (0125).  Such would obviously be useful to one of ordinary skill in this art tuning the avidity of the obvious molecule here for a target antigen by using only one scFv discussed above, thus making an asymmetrical version of the obvious molecule.  This would be necessary to optimize the crosslinking of NK cells and the tumor cell targets and this would be obvious to one of ordinary skill in this art.  Comparable binding of the two cell types would be obviously desirable in this scenario.  Other mutations include Y349C, K360E, and K409W (0126) and so functional human IgG1 Fc regions with such are taught and will lead to predictable results in the obvious molecule here.  Thus, use of such mutations is obvious (0126).  Mutations S354C, Q347R, D399V, and F405T (0126) are also taught and would be equally obvious here in the obvious molecule for the reasons above.  Of note, more than one mutation of these lists is taught for use in the human IgG1 constant region (0126). 
Taken all together, the combined teachings above clearly render obvious a multispecific protein based on the anti-BCMA human IgG1 antibody of Chang ’716 obvious above with C-terminal anti-NKG2D scFv or scFvs conjugated as in Michaelson wherein the protein will also bind CD16, thus creating a species of the desired genus of molecule taught by Chang ‘716 in their Abstract.   Said obvious molecule has clear therapeutic application against cancer  and so one of ordinary skill in this art would be highly motivated to make and use the obvious molecule here.  Thus, all claims above are obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 58, 62-64, 66, 68-69, 71-76, and 79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 81-100 of copending Application No. 16/967216 in view of Vu (US2019/0352427, filed 08/03/2016), Li (US2013/0230525, published 09/05/2013), and Michaelson (mAbs, Vol. 1, No. 2, Pg. 128-141, 2009). 
The copending claims are drawn to antigen binding sites comprising the CDRs of instant claim 58 which bind NKG2D.  See claim 87 which makes clear the site comprises their SEQ ID NO. 8 (identical to instant SEQ ID NO. 98)  and claim 83 which makes clear the binding site can comprise their SEQ ID NO. 7 (identical to instant SEQ ID NO. 94).  These comprise the LCDRs and HCDRs of instant claim 58 respectively.  The heavy chain can comprise a human IgG1 constant region (copending claim 85).  This binding site can be in a protein with an addition binding site (claim 89) which can bind a tumor antigen (claim 90).  Copending claim 94 provides constant region mutations as in instant claims 74-75.  The protein can also bind CD16 (claim 95).  This protein crosslinks tumor cells and NK cells to treat cancer (claim 98).  
The copending claims do not teach use of a BCMA binding site as the second site that binds tumor.
Vu teaches on pages 20-21 mAb 42 which has the VH and VL CDRs of the instant claims that bind BCMA.  SEQ ID NO. 10 of Vu is instant SEQ ID NO. 148 and this is used as the VH of mAb 42 while SEQ ID NO. 14 of Vu is identical to instant SEQ ID NO. 152 and used as the mAb 42 VL (Table 1A, Pg.20).  They also teach a bispecific antibody for BCMA and CD3 (0008 and 0034).  Several formats of this antibody are taught that include Fab regions to CD3 and BCMA and Fc regions (0039-0044).  These will be T-cell engagers that crosslink T cells and tumor cells (0025) which comprise BCMA (0003).  
Vu does not teach targeted NKG2D instead to create a similar anti-cancer agent against BCMA.
Li teaches replacing the CD3 binding arm in CD3/tumor antigen bispecific antibodies by NKG2D binders to generate a molecule to induce NK cell mediated killing of tumor cells (0211).  
Thus, it would have been obvious to one of ordinary skill in this art before the filing of the instant application to use the anti-NKG2D site of the copending claims in the bispecific molecule of Vu, rather than the CD3 binding site in order to generate a second therapeutic agent that crosslinks BCMA+ tumor cells with NK cells, facilitating their clearance.
Many designs of such agents are known in the prior art.
Michaelson teaches stable, scalable, tetravalent IgG-like bispecific antibodies (Abstract).  They desired to produce such molecules for cancer therapy (Abstract).  To this end, they made molecules with scFv genetically fused to either the N- or C-terminus of the heavy chain of full length IgG1 monoclonal antibody (Abstract).  Both designs had anti-tumor effects (Abstract).  Figure 1A shows these designs.  They also state that their scFvs have a (G4S)4 linker between VH and VL domains (Pg. 129, Paragraph, penultimate).  This scFv also contained cysteines at VL100 and VH44 (Pg. 130, Paragraph, final).  Combining this linker with the mutations above increased the stability of the scFv to a comparable level to the parent Fab (Pg. 131, Paragraph, first).  
Thus, Michaelson clearly teaches a tetravalent molecule comprising a monoclonal IgG1 antibody with C-terminal scFv, the latter stabilized by the linker above combined with mutations VL100 and VH44.  This design is therefore attractive to one of ordinary skill in this art for the advantages above and so it would have been obvious to use it with the anti-NKG2D and anti-BCMA binding sites of the copending claims and art above to form a human IgG1-based multispecific protein for use in treating cancer.  It is equally obvious to use the anti-BCMA site in the human IgG1 monoclonal antibody as the antibody portion of the molecule of Michaelson as it is to use the anti-NKG2D antibody.  Thus, either binding site being the antibody Fab regions or scFv is obvious here.  They are known binding sites being used in a known design to achieve predictable results, target binding and/or anti-cancer effects.
The human IgG1 will bind CD16.  Cancer treatment is done with pharmaceutical agents in pharmaceutical compositions as standard practice.
Taken all together, the combined teachings above render the claims above obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 58, 62-64, 66, 68-69, 71-73 and 79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 26-27, 31, 33-35, 37, and 39-49 of copending Application No. 16/967218 in view of Vu (US2019/0352427, filed 08/03/2016), Li (US2013/0230525, published 09/05/2013), and Michaelson (mAbs, Vol. 1, No. 2, Pg. 128-141, 2009). 
The copending claims are drawn to methods of treating cancer via administering a protein with an NKG2D binding site, second binding site for a tumor antigen, and an antibody Fc domain to bind CD16 in combination with a second therapeutic (copending claim 2).  Copending claim 49 states the NKG2D site can comprise SEQ ID Nos. 47-48 which are identical to instant SEQ ID Nos. 94 and 98 respectively.  Claim 46 states human IgG1 can be used as the framework of the protein.
They do not teach use of BCMA as the second binding site against tumor.
Vu teaches on pages 20-21 mAb 42 which has the VH and VL CDRs of the instant claims that bind BCMA.  SEQ ID NO. 10 of Vu is instant SEQ ID NO. 148 and this is used as the VH of mAb 42 while SEQ ID NO. 14 of Vu is identical to instant SEQ ID NO. 152 and used as the mAb 42 VL (Table 1A, Pg.20).  They also teach a bispecific antibody for BCMA and CD3 (0008 and 0034).  Several formats of this antibody are taught that include Fab regions to CD3 and BCMA and Fc regions (0039-0044).  These will be T-cell engagers that crosslink T cells and tumor cells (0025) which comprise BCMA (0003).  
Vu does not teach targeting NKG2D instead to create a similar anti-cancer agent against BCMA.
Li teaches replacing the CD3 binding arm in CD3/tumor antigen bispecific antibodies by NKG2D binders to generate a molecule to induce NK cell mediated killing of tumor cells (0211).  
Thus, it would have been obvious to one of ordinary skill in this art before the filing of the instant application to use the anti-NKG2D site of the copending claims in the bispecific molecule of Vu, rather than the CD3 binding site in order to generate a second therapeutic agent that crosslinks BCMA+ tumor cells with NK cells, facilitating their clearance.
Many designs of such agents are known in the prior art.
Michaelson teaches stable, scalable, tetravalent IgG-like bispecific antibodies (Abstract).  They desired to produce such molecules for cancer therapy (Abstract).  To this end, they made molecules with scFv genetically fused to either the N- or C-terminus of the heavy chain of full length IgG1 monoclonal antibody (Abstract).  Both designs had anti-tumor effects (Abstract).  Figure 1A shows these designs.  They also state that their scFvs have a (G4S)4 linker between VH and VL domains (Pg. 129, Paragraph, penultimate).  This scFv also contained cysteines at VL100 and VH44 (Pg. 130, Paragraph, final).  Combining this linker with the mutations above increased the stability of the scFv to a comparable level to the parent Fab (Pg. 131, Paragraph, first).  
Thus, Michaelson clearly teaches a tetravalent molecule comprising a monoclonal IgG1 antibody with C-terminal scFv, the latter stabilized by the linker above combined with mutations VL100 and VH44.  This design is therefore attractive to one of ordinary skill in this art for the advantages above and so it would have been obvious to use it with the anti-NKG2D and anti-BCMA binding sites of the copending claims and art above to form a human IgG1-based multispecific protein for use in treating cancer.  It is equally obvious to use the anti-BCMA site in the human IgG1 monoclonal antibody as the antibody portion of the molecule of Michaelson as it is to use the anti-NKG2D antibody.  Thus, either binding site being the antibody Fab regions or scFv is obvious here.  They are known binding sites being used in a known design to achieve predictable results, target binding and/or anti-cancer effects.
The human IgG1 will bind CD16.  Cancer treatment is done with pharmaceutical agents in pharmaceutical compositions as standard practice.
Taken all together, the combined teachings above render the claims above obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 58, 62-64, 66, 68-69, 71-74, and 79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8, 13, 15, 32, 34-38, 41-42, 44-45, 47, 64, 67, and 122-126 of copending Application No. 17/058335 in view of Vu (US2019/0352427, filed 08/03/2016), Li (US2013/0230525, published 09/05/2013), and Michaelson (mAbs, Vol. 1, No. 2, Pg. 128-141, 2009). 
The copending claims are drawn to a polypeptide comprising an scFv linked to an antibody constant domain via a hinge with AS (claim 1).  The scFv can comprise C44 and C100 for disulfide bridge formation (claim 2).  The scFv has (G4S)4 as linker (claim 4).  The antibody constant domain can be an Fc to bind CD16 and human IgG1 (claim 8).  The scFv can bind NKG2D (claim 13) with SEQ ID Nos. 94 and 98 (claim 15) which are identical to instant SEQ ID NO. 94 and 98 respectively.  A protein is claimed with said scFv, a second binding site, and the antibody constant domain (claim 34).  The second site can bind a TAA (claim 35).  It can carry mutations at the positions of instant claim 74 (claim 38).  
The claims do not state the multispecific protein should have any particular design or bind BCMA to treat cancer.
Vu teaches on pages 20-21 mAb 42 which has the VH and VL CDRs of the instant claims that bind BCMA.  SEQ ID NO. 10 of Vu is instant SEQ ID NO. 148 and this is used as the VH of mAb 42 while SEQ ID NO. 14 of Vu is identical to instant SEQ ID NO. 152 and used as the mAb 42 VL (Table 1A, Pg.20).  They also teach a bispecific antibody for BCMA and CD3 (0008 and 0034).  Several formats of this antibody are taught that include Fab regions to CD3 and BCMA and Fc regions (0039-0044).  These will be T-cell engagers that crosslink T cells and tumor cells (0025) which comprise BCMA (0003).  
Vu does not teach targeting NKG2D instead to create a similar anti-cancer agent against BCMA.
Li teaches replacing the CD3 binding arm in CD3/tumor antigen bispecific antibodies by NKG2D binders to generate a molecule to induce NK cell mediated killing of tumor cells (0211).  
Thus, it would have been obvious to one of ordinary skill in this art before the filing of the instant application to use the anti-NKG2D site of the copending claims in the bispecific molecule of Vu, rather than the CD3 binding site in order to generate a second therapeutic agent that crosslinks BCMA+ tumor cells with NK cells, facilitating their clearance.
Many designs of such agents are known in the prior art.
Michaelson teaches stable, scalable, tetravalent IgG-like bispecific antibodies (Abstract).  They desired to produce such molecules for cancer therapy (Abstract).  To this end, they made molecules with scFv genetically fused to either the N- or C-terminus of the heavy chain of full length IgG1 monoclonal antibody (Abstract).  Both designs had anti-tumor effects (Abstract).  Figure 1A shows these designs.  They also state that their scFvs have a (G4S)4 linker between VH and VL domains (Pg. 129, Paragraph, penultimate).  This scFv also contained cysteines at VL100 and VH44 (Pg. 130, Paragraph, final).  Combining this linker with the mutations above increased the stability of the scFv to a comparable level to the parent Fab (Pg. 131, Paragraph, first).  
Thus, Michaelson clearly teaches a tetravalent molecule comprising a monoclonal IgG1 antibody with C-terminal scFv, the latter stabilized by the linker above combined with mutations VL100 and VH44.  This design is therefore attractive to one of ordinary skill in this art for the advantages above and so it would have been obvious to use it with the anti-NKG2D and anti-BCMA binding sites of the copending claims and art above to form a human IgG1-based multispecific protein for use in treating cancer.  It is equally obvious to use the anti-BCMA site in the human IgG1 monoclonal antibody as the antibody portion of the molecule of Michaelson as it is to use the anti-NKG2D antibody.  Thus, either binding site being the antibody Fab regions or scFv is obvious here.  They are known binding sites being used in a known design to achieve predictable results, target binding and/or anti-cancer effects.
The human IgG1 will bind CD16.  Cancer treatment is done with pharmaceutical agents in pharmaceutical compositions as standard practice.
Taken all together, the combined teachings above render the claims above obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 58-66, 68-69, 71-74, and 78-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-9, 11-12, 14, 16, 18, 20-22, 32-33, 39-40, 46, and 52-57 of copending Application No. 17/266349 in view of Michaelson (mAbs, Vol. 1, No. 2, Pg. 128-141, 2009). 
The copending claims are drawn to similar products as the instant claims.  Copending claim 1 recites a protein comprising an scFv that binds NKG2D, and second site for BCMA binding, and an antibody Fc for CD16 binding.  The protein can bind BCMA via Fabs (claim 3).  The scFv is linked to the Fc region via a hinge with AS or SEQ ID NO. 168 (claim 9).  The scFv can be VL-VH format (claim 11).  The scFv can have a disulfide bridge (claim 12).  The NKG2D binding site can contain the VL and VH of instant claims (claim 22), all sequence identifiers being the same between the copending and instant case.  The BCMA binding site can comprise SEQ ID NOs. 148 and 152 (claim 33).  The antibody Fc can be human IgG1 Fc (claim 39) and comprise mutations of instant claim 74 (claim 40).  Claim 46 recites the sequences of instant claim 78.  Pharmaceutical compositions with the protein are stated (claim 53) and it can treat cancer (claim 56).  
The claims do not teach a specific design for the protein.
Michaelson teaches stable, scalable, tetravalent IgG-like bispecific antibodies (Abstract).  They desired to produce such molecules for cancer therapy (Abstract).  To this end, they made molecules with scFv genetically fused to either the N- or C-terminus of the heavy chain of full length IgG1 monoclonal antibody (Abstract).  Both designs had anti-tumor effects (Abstract).  Figure 1A shows these designs.  They also state that their scFvs have a (G4S)4 linker between VH and VL domains (Pg. 129, Paragraph, penultimate).  This scFv also contained cysteines at VL100 and VH44 (Pg. 130, Paragraph, final).  Combining this linker with the mutations above increased the stability of the scFv to a comparable level to the parent Fab (Pg. 131, Paragraph, first).  
Thus, Michaelson clearly teaches a tetravalent molecule comprising a monoclonal IgG1 antibody with C-terminal scFv, the latter stabilized by the linker above combined with mutations VL100 and VH44.  This design is therefore attractive to one of ordinary skill in this art for the advantages above and so it would have been obvious to use it with the anti-NKG2D and anti-BCMA binding sites of the copending claims and art above to form a human IgG1-based multispecific protein for use in treating cancer.  It is equally obvious to use the anti-BCMA site in the human IgG1 monoclonal antibody as the antibody portion of the molecule of Michaelson as it is to use the anti-NKG2D antibody.  Thus, either binding site being the antibody Fab regions or scFv is obvious here.  They are known binding sites being used in a known design to achieve predictable results, target binding and/or anti-cancer effects.
The human IgG1 will bind CD16.  Cancer treatment is done with pharmaceutical agents in pharmaceutical compositions as standard practice.
Taken all together, the combined teachings above render the claims above obvious.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642